Citation Nr: 1234391	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-48 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on a need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The issue of entitlement to service connection for cirrhosis has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case is service-connected for hepatitis C and depression.  He now seeks entitlement to special monthly compensation based on a need of regular aid and attendance of another person.  In support of his claim, he asserts that his mental and hepatitis disabilities render him in need of constant assistance with household chores and basic living activities and prevent him from leaving his home unattended.

VA's governing laws and regulations direct that special monthly compensation at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350 (2011).

To establish a need for regular aid and attendance, the Veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(c).  In this case, the Veteran does not allege and the evidence does not show that the Veteran has any limitation of vision, or is in a nursing home.  Thus, the question remains as to whether there is shown a factual need for aid and attendance.

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a) (2011).

Bedridden is defined as a condition that, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

At the time of his hearing, the Veteran suggested that aid and attendance benefits are needed because he is wheelchair bound and requires assistance with using the toilet, walking, preparing meals, driving, and household chores.  His wife testified that she cooks, cleans, helps him get dressed, and helps him use the restroom.  The Veteran asserted that his physical problems are due to weakness attributable to his hepatitis C. 

During an August 2008 VA examination, the examiner noted the Veteran had hepatitis C with hepatic encephalopathy, history of varicies and portal hypertension.  There were also diagnoses of depression, low back pain, pain of the neck and shoulders, and diabetes.  Upon examination, the Veteran did not have best corrected vision 5/200 or worse.  He had limited cervical and thoracolumbar spine limitations of motion or deformity, and mild or moderate impairment of the upper left and right extremities.  The examiner noted the Veteran had some difficulty with self feeding and self grooming, and marked difficulty with dressing, self bathing, and toileting.  The examiner determined that based on the history and physical findings, the Veteran needs assistance of another to complete the functions of daily life. The Board notes however, that the examination report suggests that this opinion was based on consideration of both service-connected and nonservice-connected disabilities.  

In a letter dated in April 2010, a VA physician's assistant (PA) found the Veteran needed help with aid and attendance due to his hepatitis C and major depression.  However, the PA did not give a rationale for that opinion.  

As the April 2010 letter did not contain a rationale for the opinion and the August 2008 VA report did not give an opinion on whether aid an attendance was necessary for solely service-connected disorders, the Board finds another VA examination is necessary. 

The Board also notes that in a September 2009 statement, the Veteran reported private treatment at Baptist Hospital, but there are no private treatment records within the claims file.  The Board finds all private treatment records should be obtained and associated with the claims file. 

Also, the Board observes that the most recent VA treatment records are dated in 2010 from the VA Medical Center in Durham.  Because current clinical records would be helpful in examining the current nature of the Veteran's disabilities, including whether they may rise to the level of requiring regular aid and attendance, the AMC/RO also should obtain any relevant, ongoing VA treatment records from the VAMC.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his hepatitis C and depression disabilities.  After the Veteran has signed the appropriate releases, those records which are not already found within the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed, the RO should schedule the Veteran for an appropriate VA aid and attendance examination.  The claims folder must be made available and reviewed by the examiner.  The examiner should record the full history of the Veteran's respective conditions, including his account of symptomatology and onset.

Each of the Veteran's service-connected disabilities should be evaluated, and the examiner is asked to describe the nature of the Veteran's service-connected disabilities and the effect of solely his service-connected disabilities on his ability to perform functions of daily living.  Then, the examiner must respond to the specific questions of an aid and attendance examination, specifically commenting on whether the Veteran:

(a) is unable to dress or undress himself, or to keep himself ordinarily clean and presentable;

(b) requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(c) is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and

(d) has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



